For media inquiries: For investor relations inquiries: Meredith J. Ching Kevin L. Halloran 808.525.6669 808.525.8422 mching@abinc.com khalloran@abinc.com HOLD FOR RELEASE: 8:00 A.M. EASTERN DAYLIGHT TIME Thursday, October 29, 2009 A&B REPORTS 3rd QUARTER 2 $8.5 MILLION Earnings Benefit from Ocean Transportation Gains and Cost Cutting Initiatives Honolulu (October 29, 2009) - Alexander & Baldwin, Inc. (NYSE:ALEX) today reported that net income for the third quarter of 2009 was $8.5 million, or $0.21 per diluted share. Net income in the third quarter of 2008 was $36.8 million, or $0.89 per diluted share. Revenue in the third quarter of 2009 was $375.9 million, compared to revenue of $456.2 million in the third quarter of 2008. Net income for the first nine months of 2009 was $24.1 million, or $0.59 per diluted share. Net income in the first nine months of 2008 was $108.5 million, or $2.61 per diluted share. Revenue for the first nine months of 2009 was $1,049.8 million, compared to revenue of $1,494.5 million in the same period of COMMENTS ON QUARTER “Market conditions continue to affect the Company’s core transportation and real estate businesses. Results for the third quarter were mixed, with Ocean Transportation and Real Estate Leasing performing relatively well in their respective markets while Real Estate Sales and Logistics Services results were modest,” said W.
